        Case 6:17-cr-00007-DLC Document 287 Filed 07/22/20 Page 1 of 8



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION


UNITED STATES OF AMERICA,                        Cause No. CR 17-07-H-DLC
                                                           CV 19-06-H-DLC
              Plaintiff/Respondent,

       vs.                                      ORDER DISMISSING § 2255
                                                 MOTION AND DENYING
CHASE RYAN STORLIE,                                CERTIFICATE OF
                                                   APPEALABILITY
              Defendant/Movant.


      This case came before the Court on Defendant Storlie’s motion to vacate, set

aside, or correct the sentence, pursuant to 28 U.S.C. § 2255. Storlie is a federal

prisoner proceeding pro se.

                                  I. Background

      On August 28, 2017, Storlie pled guilty to conspiring to distribute and

possess with intent to distribute a substance containing 500 or more grams of

methamphetamine, a violation of 21 U.S.C. §§ 846 and 841(a)(1). See

Superseding Indictment (Doc. 88) at 1–2; Minutes (Doc. 189); Change of Plea Tr.

(Doc. 264).

      At sentencing, United States District Judge Sam Haddon found Storlie

responsible for 120 pounds of methamphetamine. Storlie also received

enhancements for possession of firearms and for obstructing justice by absconding
          Case 6:17-cr-00007-DLC Document 287 Filed 07/22/20 Page 2 of 8



from pretrial supervision and attempting to flee when he was eventually located.

The total offense level was 40. See Presentence Report ¶¶ 69–78; see also

Statement of Reasons (Doc. 240) at 1 § 1(A). With a criminal history category of

III, the advisory guideline range was 360 months to life in prison. See id. ¶¶ 86,

124; Statement of Reasons at 1 § III.

      On January 3, 2018, Judge Haddon sentenced Storlie to serve 360 months in

prison, to be followed by five years’ supervised release. See Judgment (Doc. 239)

at 1–2.

      On December 28, 2018, Storlie timely filed his motion under 28 U.S.C. §

2255. See Mot. § 2255 (Doc. 256) at 14; Houston v. Lack, 487 U.S. 266, 270–71

(1988); 28 U.S.C. § 2255(f)(1).

      On August 16, 2019, the Court ordered the United States to respond to part

of Storlie’s § 2255 motion by filing trial counsel’s case file under seal. It was also

required to serve on Storlie copies of the file and the transcripts of his change of

plea and sentencing hearings. See Order (Doc. 261). Storlie was permitted to “file

any response he wishes to make to counsel’s case file.” Id. at 4 ¶ 3. He was also

required to explain some of his allegations in greater detail, see Order at 3 ¶ 2, but

a specific deadline for his response was omitted.

      Storlie’s service copy of the August 16 Order was mailed to FCI Sheridan,

Oregon. It was returned to the Court on August 26, 2019, and remailed to Storlie
         Case 6:17-cr-00007-DLC Document 287 Filed 07/22/20 Page 3 of 8



at FCI Mendota on the same day. On that occasion, the order was not returned to

the Court. Storlie did not respond to the order. On September 2, 2019, however,

he filed a notice of change of address from Sheridan to Mendota. See Notice (Doc.

270).

        The record shows the United States served the transcripts on Storlie at FCI

Mendota on August 23, 2019. See Notice (Doc. 267). It filed and served counsel’s

file on Storlie on September 6, 2019, also at Mendota. See Notice (Doc. 274).

Storlie did not respond to either of these submissions.

        Noting the previous lack of a specific deadline for Storlie’s response, the

Court issued another order setting a deadline for December 9, 2019. See Order

(Doc. 275). Storlie did not respond to the order.

        On March 23, 2020, the Court ordered Storlie to show cause why his § 2255

motion should not be dismissed for failure to prosecute. See Order (Doc. 276).

Storlie did not respond to the Order.

                       II. Dismissal for Failure to Prosecute

        The Federal Rules of Civil Procedure apply to a motion under 28 U.S.C. §

2255 to the extent they are not inconsistent with the Rules Governing Section 2255

Proceedings or other applicable law. See Rule 12, Section 2255 Rules; Mayle v.

Felix, 545 U.S. 644, 654 (2005). Federal Rule of Civil Procedure 41(b) authorizes

the Court to dismiss an action “[i]f the plaintiff fails to prosecute” the action. The
         Case 6:17-cr-00007-DLC Document 287 Filed 07/22/20 Page 4 of 8



Court may dismiss a case on its own motion without awaiting a defense motion.

See, e.g., Link v. Wabash R.R., 370 U.S. 626, 633 (1962); Hells Canyon

Preservation Council v. United States Forest Serv., 403 F.3d 683, 689 (9th Cir.

2005).

      When considering dismissal, a court must weigh five factors: (1) the public’s

interest in expeditious resolution of litigation; (2) the court’s need to manage its

docket; (3) the risk of prejudice to the defendants or respondents; (4) the

availability of less drastic alternatives; and (5) the public policy favoring

disposition of cases on their merits. See Pagtalunan v. Galaza, 291 F.3d 639, 642

(9th Cir. 2002) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)).

      1. Expeditious Resolution

      “The public’s interest in expeditious resolution of litigation always favors

dismissal.” Yourish v. California Amplifier, 191 F.3d 983, 990 (9th Cir. 1990).

Litigants who abandon their claims disrupt the Court’s handling of other matters

by consuming time and resources needed by litigants who do follow the Court’s

orders. This factor weighs in favor of dismissal.

      2. Docket Management

      “The trial judge is in the best position to determine whether the delay in a

particular case interferes with docket management and the public interest.”

Pagtalunan, 291 F.3d at 642 (citing Yourish, 191 F.3d at 990). The current
        Case 6:17-cr-00007-DLC Document 287 Filed 07/22/20 Page 5 of 8



situation is not merely one of delay. Storlie has abandoned his motion. It is not

possible to proceed without his participation in the case. This factor weighs in

favor of dismissal.

      3. Prejudice to Defendants

      “To prove prejudice, a defendant must establish that plaintiff’s actions

impaired defendant’s ability to proceed to trial or threatened to interfere with the

rightful decision of the case.” Pagtalunan, 291 F.3d at 642 (citing Malone v.

United States Postal Serv., 833 F.2d 128, 131 (9th Cir. 1987)).

      Arguably, Storlie’s silence suggests he believes trial counsel’s file and the

transcripts of the change of plea and sentencing hearings demonstrate his claims

lack merit. If that is so, then the United States has suffered no prejudice. But busy

prosecutors and defense counsel find it more difficult to remember previous cases

as they continue to litigate new ones. Inaction on Storlie’s part jeopardizes the

United States’ opportunity to discover facts supporting its view of the case. The

prejudice factor weighs in favor of dismissal.

      4. Alternatives

      One alternative is to require the United States to file an answer to all of

Storlie’s claims. But requiring the prosecution to assume the burden of responding

to a defendant who apparently has abandoned his action is unfair. And, as noted,

Storlie’s silence suggests he no longer believes his claims have merit.
        Case 6:17-cr-00007-DLC Document 287 Filed 07/22/20 Page 6 of 8



      Another alternative is to dismiss the action without prejudice. But this

option would create a perverse incentive for § 2255 movants to file and abandon

claims. They could make their claims, review the response, and, if the response

seemed too strong, simply abandon the motion, thereby preserving their ability to

file again should new law or new facts give rise to a new claim. See, e.g., Felder v.

McVicar, 113 F.3d 696, 698 (7th Cir. 1997); 28 U.S.C. § 2255(f)(3), (4). As this

course of action would tend to nullify Congress’ stringent restrictions on second or

successive § 2255 motions, see 28 U.S.C. § 2255(h), dismissal with prejudice is

the more appropriate option.

      5. Disposition on Merits

      Finally, public policy favors the disposition of cases on their merits. See

Pagtalunan, 291 F.3d at 643 (citing Hernandez v. City of El Monte, 138 F.3d 393,

399 (9th Cir. 1998)). This factor always weighs against dismissal.

      6. Conclusion

      Dismissal of a § 2255 motion may have serious consequences. See, e.g., 28

U.S.C. § 2255(f)(1), (h). Nonetheless, while the policy in favor of disposition on

the merits weighs against dismissal under Rule 41(b), the public’s interest in

expeditious resolution of litigation, the Court’s interest in managing its own

docket, prejudice to the United States, and the lack of meaningful alternatives

conclusively weigh in favor of dismissal.
        Case 6:17-cr-00007-DLC Document 287 Filed 07/22/20 Page 7 of 8



                          III. Certificate of Appealability

      “The district court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant.” Rule 11(a), Rules Governing § 2255

Proceedings. A COA should issue as to those claims on which the petitioner

makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). The standard is satisfied if “jurists of reason could disagree with the

district court’s resolution of [the] constitutional claims” or “conclude the issues

presented are adequate to deserve encouragement to proceed further.” Miller-El v.

Cockrell, 537 U.S. 322, 327 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484

(2000)). Where a claim is dismissed on procedural grounds, the court must also

decide whether “jurists of reason would find it debatable whether the district court

was correct in its procedural ruling.” Gonzalez v. Thaler, 565 U.S. 134, 140–41

(2012) (quoting Slack, 529 U.S. at 484).

      Even if Storlie made a showing with some substance to it that he was

deprived of a constitutional right, he has not filed anything in this matter since his

notice of change of address on September 3, 2019 (Doc. 270). The Court cannot

proceed without his participation. Reasonable jurists would not disagree with this

conclusion. A certificate of appealability is not warranted.


      Accordingly, IT IS ORDERED:

      1. Storlie’s motion to vacate, set aside, or correct the sentence under 28
        Case 6:17-cr-00007-DLC Document 287 Filed 07/22/20 Page 8 of 8



U.S.C. § 2255 (Doc. 256) is DISMISSED WITH PREJUDICE for failure to

prosecute under Fed. R. Civ. P. 41(b).

      2. A certificate of appealability is DENIED. The Clerk of Court shall

immediately process the appeal if Storlie files a Notice of Appeal.

      3. The Clerk of Court shall ensure that all pending motions in this case and

in CV 19-06-H-DLC are terminated and shall close the civil file by entering a

judgment in favor of the United States and against Storlie.

      DATED this 22nd day of July, 2020.
